DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to claim amendments and “Applicant Arguments and Remarks” filed on March 21, 2022 for application S/N 16/943,845. After further thorough search, argument consideration, approval of Terminal Disclaimer submitted on 3/21/2022 and examination of the present application and in light of the prior art made of record, claim 21-27, 29, 31-32 and 34-40 are allowed.  

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment for application S/N 16/943,845 was given via email by Mr. Ankit Aggarwal  (Registration No. 67882) on 6/17/2022.

	Amendments to claim 21, 34 and 40 (Claim dated 3/21/2022) were made. Claim 1-20, 28, 30 and 33 are cancelled. The application has been amended as follows:
Claim 21 (Amendment): 
A method for filtering vehicle information, comprising:
receiving a vehicle search request from a user device, the vehicle search request including conditions with corresponding weights;
in response to receiving the vehicle search request, forming a search query based on the conditions and the weights of the vehicle search request, the search query including condition queries for each of the conditions, a condition query, for a first condition including a value and a logical operator, of the condition queries, being: 
a range query including an adjusted value, where a weight is in between a high threshold and a low threshold, the adjusted value is the value raised or lowered by a range of the range query, the range is linearly proportional to the weight of the first condition, and the range query applies to any vehicle data set, of a plurality of vehicle data sets, that has vehicle attributes that return true for the logical operator for either the value or the adjusted value;
obtaining vehicle information;
filtering the vehicle information based on the search query to obtain a result set and a partial match set;
generating a search result message based on the result set and the partial match set; and
transmitting the search result message to the user device.

Claim 30, cancelled. 

Claim 34 (Amendment):
The system of claim [[33]] 32, wherein the condition query identifies any vehicle data set, of the plurality of vehicle data sets, that has vehicle attributes that are within a range of the first condition.

Claim 40 (Amendment): 
A method for filtering vehicle information, the method comprising:
receiving a user input from a user device, the user input selected from (1) user's interaction(s) with the user device; and/or (2) user responses to a survey or other chat bot program; 
deriving a vehicle search request having conditions with corresponding weights, based on the user input;
receiving the vehicle search request;
forming a search query based on the conditions and the weights of the vehicle search request;
obtaining vehicle information, the vehicle information including a plurality of vehicle data sets, the plurality of the vehicle data sets corresponding to a plurality of vehicles, each of the plurality of vehicle data sets including vehicle attributes for each of the plurality of vehicles;
filtering the vehicle information based on the search query to obtain a result set and a partial match set; 
generating a web chart graphic based on the search query, the result set, and the partial match set by:
generating axes corresponding to condition queries of the search query, the condition queries being from among binary queries, range queries, or optional queries and including a first condition query that includes a value and a logical operator and having a range query having a range, the range query including an adjusted value, the adjusted value being the value raised or lowered by the range, the range being linearly proportional to the weight of the first condition, and the range query applying to any vehicle data set, of the plurality of vehicle data sets, that has vehicle attributes that return true for the logical operator for either the value or the adjusted value;
generating magnitudes for each of the axes based on attributes of the condition queries and generating connection lines between adjacent magnitudes of axes, 
generating first indicators of vehicles, of the plurality of vehicles, included in the result set that match both the binary queries and the range queries of the search query,
generating second indicators of vehicles, of the plurality of vehicles, included in the partial match set that match the optional queries of the search query, and
forming the web chart graphic by combining the axes, the magnitudes for each of the axes, the connection lines, the first indicators, and the second indicators; 
generating a search result message based on the result set, the partial match set, and the web chart graphic; and 
transmitting the search result message to the user device.



Allowable Subject Matter

1.	Claims 21-27, 29, 31-32, and 34-40 submitted on March 21, 2022 are allowed. Claim 1-20, 28, 30 and 33 are cancelled. 

Claim 21 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
Arrasvuori teaches receiving user input for a car search from user device, where search filter for car having conditions/criteria with weightage and search criteria can be of binary or absolute search criteria. Arrasvuori further teaches providing a search response based on the search string. Prior art of record Sanderson teaches search transmission of search result to user device with messages but the prior arts of record do not specifically suggest the combination of “a range query including an adjusted value, where the a weight is in between a high threshold and a low threshold, the adjusted value is the value raised or lowered by a range of the range query, the range is linearly proportional to the weight of the first condition, and the range query applies to any vehicle data set, of a plurality of vehicle data sets, that has vehicle attributes that return true for the logical operator for either the value or the adjusted value” with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 32 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 32.
Arrasvuori teaches receiving user input for a car search from user device, where search filter for car having conditions/criteria with weightage and search criteria can be of binary or absolute search criteria. Arrasvuori further teaches providing a search response based on the search string. Prior art of record Sanderson teaches search transmission of search result to user device with messages. Bumbulis teaches adjustment of end values (upper or lower bound values) in range queries but the prior arts of record do not specifically suggest the combination of “a range query where the weight is in between a high threshold and a low threshold, wherein the first condition includes a value and a logical operator, the range query includes an adjusted value, the adjusted value is the value raised or lowered by the range, the range is linearly proportional to the weight of the first condition” with all the other limitations recited in the independent claims 32.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 32 is allowed.  

Claim 40 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 40.
Arrasvuori teaches receiving user input for a car search from user device, where search filter for car having conditions/criteria with weightage and search criteria can be of binary or absolute search criteria. Arrasvuori further teaches providing a search response based on the search string. Prior art of record Sanderson teaches search transmission of search result to user device with messages. Wang teaches magnitude of axes are being used for presenting values of data with labels or indicators. Kochura, teaches assigning weights based on questions or conditions. Prior art Dhawan teaches assignment of weightage to keywords/search terms based on user interactions but the prior arts of record do not specifically suggest the combination of “including a first condition query that includes a value and a logical operator and having a range query having a range, the range query including an adjusted value, the adjusted value being the value raised or lowered by the range, the range being linearly proportional to the weight of the first condition, and the range query applying to any vehicle data set, of the plurality of vehicle data sets, that has vehicle attributes that return true for the logical operator for either the value or the adjusted value” with all the other limitations recited in the independent claims 40.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 40 is allowed.  

The dependent claim 22-27, 29, 31, 34-39 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164